DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's Amendment and Remarks, filed 29 Jun 2022, in which claims 1-2 are amended to change the scope and breadth of the claim, claims 4-5, 8, 12 and 19-21 are canceled, new claims 23-27 are added, and withdrawn claims 9, 13 and 15 are amended.

This application is the national stage entry of PCT/IB2018/055136, filed 12 Jul 2018; and claims benefit of foreign priority document DENMARK DKPA 2017 70567, filed 12 Jul 2017; this foreign priority document is in English.

Claims 1-3, 6-7, 9, 13-18, and 23-27 are pending in the current application. Claims 9, 13-16, and new claims 23-27, drawn to non-elected inventions, are rejoined herein. Claims 1-3, 6-7, 9, 13-18, and 23-27 are allowed herein.

Election/Restrictions
Claims 1-3, 6-7, and 17-18 are allowable. Claims 9 and 13-16 and new claims 23-27, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the product and process of making the product, as set forth in the Office action mailed on 17 Feb 2021 , is hereby withdrawn and claims 9 and 13-16 and new claims 23-27 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The election of species requirement detailed in the Requirement for Restriction/Election mailed 17 Feb 2021 was previously withdrawn. Therefore claim 18 is previously rejoined.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Rejections Withdrawn
Applicant’s Amendment, filed 9 Jun 2022, with respect that claims 1-4, 7-8, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EFSA 4183 (EFSA Journal, 2015, 13(7), 4183, 32 pages, provided by Applicant in IDS mailed 09 Apr 2020) has been fully considered and is persuasive, as claims 4 and 8 are canceled, and amended claim 1 specifies the pH of said mixture in its 5% solution at room temperature is around 4.5. As detailed in the Office Action mailed 30 Mar 2022 in the reasons for the indication of allowable subject matter at pages 9-10, Applicant's remarks, filed 17 Mar 2022, are persuasive that the application as filed shows evidence that the claimed range is critical, or that the claimed pH range is result-effective and the disclosure in the prior art was insufficient to find the pH variable to be result-effective to provide the result disclosed in the application as filed. It would not have been obvious to one of ordinary skill in the art before the time the invention was filed to modify the teachings of EFSA 4183 in order to optimize the pH of the amorphous mixture and arrive at the claimed invention including those properties or results therein.
This rejection has been withdrawn. 

Applicant’s Amendment, filed 9 Jun 2022, with respect that claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over EFSA 4183 (EFSA Journal, 2015, 13(7), 4183, 32 pages, provided by Applicant in IDS mailed 09 Apr 2020) in view of Kuhnert (Foods, 3. Food Additives, Ullmann's Enyclopedia of Industrial Chemistry, 2015, Wiley-VCH Verlag GmbH & Co., 52 pages, First published: 28 January 2016, of record) has been fully considered and is persuasive, as amended claim 1 specifies the pH of said mixture in its 5% solution at room temperature is around 4.5. The combined teachings of EFSA 4183 in view of Kuhnert do not remedy the teachings of EFSA 4183 regarding optimizing the pH of the amorphous mixture and arriving at the claimed invention including those properties or results therein.
This rejection has been withdrawn. 

Regarding rejoined claims 9, 13-16, and new claims 23-27, other relevant prior art is SCHROVEN et al. (WO 2013/185780 A1, published 19 Dec 2013, provided by Applicant in IDS filed 09 Apr 2020).
SCHROVEN et al. teaches a method for enhancing the stability of a human milk oligosaccharide (HMO) or a HMO precursor or a HMO blend when stored for extended periods at temperatures above 25 °C by spray-drying an aqueous solution of the HMO or HMO precursor to remove at least 90 % of the water and providing a HMO or a HMO precursor or a HMO blend with a specific glass transition temperature. (abstract; page 3, line 25 to page 4, line 5) SCHROVEN et al. teaches the embodiment where the HMOs are present in an amorphous form and that HMOs of the invention include 2'-FL, 3'-FL, DFL, LNT, and LNnT. (page 4, lines 10-20) 
It would not have been obvious to one of ordinary skill in the art before the time the invention was filed to modify the teachings of EFSA Panel (EFSA Journal, 2015, 13(7), 4184, 32 pages, provided by Applicant in IDS mailed 09 Apr 2020) or EFSA 4183 (EFSA Journal, 2015, 13(7), 4183, 32 pages, provided by Applicant in IDS mailed 09 Apr 2020) in view of the teachings of SCHROVEN et al. in order to optimize the pH of the amorphous mixture and arrive at the claimed invention including those properties or results therein. The teachings of SCHROVEN et al. suggest methods of spray-drying an aqueous solution of the HMO were known in the art, however the teachings of SCHROVEN et al. do not remedy the teachings of EFSA Panel or EFSA 4183 regarding optimizing the pH of the amorphous mixture. Therefore the combined teachings of the closest prior art do not teach or fairly suggest the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 6-7, 9, 13-18, and 23-27 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623